DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on May 28, 2021 in which claims 1-18 are pending.

Status of Claims
	Claims 1-18 are pending in which 1 is presented in independent form.

Claim Objections
Claim 12 is objected to because of the following informalities:  “the front portion and supportive back portion” is believed to be in error for - -the front portion and the supportive back portion- -.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “the upper right portion to the lower left portion” in line 3 is believed to be in error for - - an upper right portion to a lower left portion - -  and “the upper left portion to the lower right portion” in line 4 is believed to be in error for - -an upper left portion to a lower right portion- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the interfaced supportive side panels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the examiner will consider “the interfaced supportive side panels” as a new structure.  The limitation should be written as - -wherein interfaced supportive side panels- -.
Regarding Claim 14, the limitations of “a first finishing hem comprising elastic with anti-slip strip or coating and stitched to a perimeter of the front portion” renders the claim indefinite since it is unclear how an elastic coating can be additionally stitched to a perimeter if it is “coated”.  As best understood, the examiner will examine the claim with an understanding that elastic in the form of a strip is stitched to a perimeter.
Regarding Claim 15, the limitations of “a second finishing hem comprising elastic with an anti-slip strip or coating and stitched to a perimeter of the fused bottom panel” renders the claim indefinite since it is unclear how an elastic coating can be additionally stitched to a perimeter if it is “coated”. As best understood, the examiner will examine the claim with an understanding that elastic in the form of a strip is stitched to a perimeter.
Claim 15 recites the limitation "the fused bottom panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the examiner will consider “the fused bottom panel” to refer back to the “interfaced elastic bottom panel” as previously claimed in claim 1 (see line 5).  
Regarding Claim 18, the limitations of “from the upper right portion to the lower left portion” in line 3 and “the upper left portion to the lower right portion” in line 4 renders the claim indefinite since it is unclear to which structure(s) does the “upper right portion”, “lower left portion”, “upper left portion” and the “lower right portion” belong to.  For purposes of examination, the examiner will interpret the claim as if these structures are of the supportive back panel.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation, “that substantially covers and exerts pressure against an upper portion and a middle portion of the wearer’s back” positively claims the human anatomy. Appropriate correction is required.  The examiner recommends to claim this limitation functionally with accompanied “adapted to” or “configured to” language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10, 12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dicker (US 5,823,851).
	Regarding Claim 1, Dicker discloses of a garment (10), comprising:
	a supportive back portion (40) configured to overlap an upper torso of a wearer’s back (see Figures 1-2, Col. 4, lines 31-39);
	a front portion (via 26 & 28) configured to overlap a chest of the wearer (see Figures 1-2, Col. 4, lines 5-14);
	an interfaced elastic bottom panel (22 & 24) comprising an interfaced layer (via 24) and elastic (via 22) that maintains a place of the garment (10) with respect to the wearer (see Figures 1-2, Col. 3, lines 57-67); and
	a closure mechanism (via 32 & 36) configured to regulate a pressure of the garment (10, via elastic materials) against the wearer’s upper torso (see Figures 1-2, Col. 4, lines 21-30, Col. 5, lines 1-20).  Please note that the limitations of “configured to overlap an upper torso of a wearer’s back”, “configured to overlap a chest of the wearer”, “that maintains a place of the garment with respect to the wearer”, and “configured to regulate a pressure of the garment against the wearer’s upper torso” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structures of Dicker are capable of performing these recited functions.

	Regarding Claims 2-4, 8-10, 12, and 16-18, Dicker discloses the invention as claimed above. Dicker further discloses:
	(claim 2), wherein the supportive back portion (40) comprises material (via 16 & 18) that substantially covers and exerts pressure against an upper portion and a middle portion of the wearer’s back to provide support and improve posture, (see Figures 1-2, Abstract, Col. 3, lines 12-18, 26-55, Col. 5, lines 1-17) (It is noted that the limitation of “covers and exerts pressure against an upper portion and a middle portion of the wearer’s back to provide support and improve posture” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structures of Dicker are capable of performing this recited function).;
	(claim 3), where in the supportive back portion (40) comprises of cotton, elastic (note that Dicker discloses wherein the entire bra may be made of elastic materials, Col. 5, lines 12-13), polyester, linen, rayon, any types of blends, including recycled, any other fabrics out of natural vegetable and man-made fibers, or any other materials used by those skilled in the art, (Col. 4, lines 31-41, Col. 5, lines 1-13);
	(claim 4), where in the interfaced supportive side panels (via 16 & 18-interfaced to 40) comprises of plastic, cotton, cotton-polyester blends, and any other fabric that is made out of man-made fibers as well as vegetable natural fibers (via elastic, Col. 3, lines 11-17, 26-55, via elastic material of 16 & 18, note that Dicker discloses wherein the entire bra may be made of elastic materials, Col. 5, lines 1-13), including recycled materials, or any other materials commonly used by those skilled in the art (Col. 3, lines 11-17, 26-55, via elastic material of 16 & 18, note that Dicker discloses wherein the entire bra may be made of elastic materials, Col. 5, lines 1-13);
	(claim 8), wherein the closure mechanism (via 32 & 36) comprises a series of hook and eye fasteners (Col. 4, lines 21-30, see Figure 2);
	(claim 9), wherein the garment (10) is configured to be worn as an active wear wrap top, (Abstract, Col. 3, lines 11-17)
	(claim 10), wherein the garment (10) is configured to be worn as a brasserie (note configured as a “bra sport top”, Abstract, Col. 3, lines 11-17);
	(claim 12), wherein two holes (via 12 & 14, see Figures 1-2) are provided on opposite sides (see Figures 1-2) of the front portion (via 26 & 28) and supportive back portion (40) which are configured to receive arms of the wearer (see Figures 1-2, Col. 3, lines 18-25);
	(claim 16), wherein the front portion (via 26 & 28) comprises a double layer of material (via overlapping series of bands or strips that make up each 26 & 28, see Figures 1-2, Col. 4, lines 5-20);
	(claim 17), wherein the supportive back portion (40) comprises a posture corrective material (Col. 3, lines 11-17, 26-55, via elastic material of 16 & 18, note that Dicker discloses wherein the entire bra may be made of elastic materials, Col. 5, lines 12-13) comprising a double layered material (via 16 & 18) in various shapes (see Figures 1-2);
	(claim 18), wherein the supportive back portion (40) comprises an additional supportive cross feature (Col. 3, lines 11-17, 26-55) comprising of a first back panel (via 16 & 18), a secondary material interfaced (via 16 to that of 40) from the upper right portion to the lower left portion (see Figure 1), and a third material interfaced (via 18 to that of 40) from the upper left portion to the lower right portion (see Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicker (US 5,823,851) in view of	 Pagnon (US 2014/0154949).
	Regarding Claim 5, Dicker discloses the invention as substantially claimed above.  Dicker does not disclose wherein the interfaced elastic bottom panel is configured with an anti-slip strip or coating.
	Pagnon teaches of wherein an elastic bottom panel (via 10, [0031]) is configured with an anti-slip strip or coating (via 17-note 17’ & 17” in Figure 1, [0060]-[0069], [0075]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interface elastic bottom panel of Dicker wherein it is configured with an anti-slip strip or coating as taught by Pagnon in order to provide a coating material that has a greater coefficient of friction with the skin to inhibit slippage of the garment at thereof, [0060]-[0069], [0075], [0078]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicker (US 5,823,851) in view of Dalton (US 2014/0087626).
	Regarding Claims 6-7, Dicker discloses the invention as substantially claimed above.  Dicker does not disclose (claim 6), wherein the closure mechanism comprises a series of hook and loop fasteners and (claim 7), wherein the closure mechanism comprises a series of press stud fasteners or snaps.
	Dalton teaches of a closure mechanism for a garment (claim 6), wherein the closure mechanism (via 2) comprises a series of hook and loop fasteners (note VELCRO®, [0021]) and (claim 7), wherein the closure mechanism (via 2) comprises a series of press stud fasteners or snaps, [0021].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the closure mechanism of Dicker (claim 6), wherein it comprises a series of hook and loop fasteners and (claim 7), wherein it comprises a series of press stud fasteners or snaps as taught by Dalton as another suitable closure mechanism for opening and closing a garment as well  as for replacing one known interchangeable, equivalent mating fastener (e.g. hook and eyes) for another.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicker (US 5,823,851) in view of Atwater et al. (US 4,217,905) (hereinafter “Atwater”).
	Regarding Claim 11, Dicker discloses the invention as substantially claimed above.  Dicker does not disclose wherein the front portion further comprises two slits and corresponding pockets, each slit and pocket configured to receive a removable bra pad.
	Atwater teaches of a garment (athletic bra, see Figures 1-3) wherein a front portion (via each C & C’) further comprises two slits (via opening between 13 & 14, see Figures 3 & 6-7) and corresponding pockets (via 13 & 14), each slit and pocket configured to receive a removable bra pad (via P & P’), (see Figures 1, 3-4, & 6-7, Col. 3, lines 22-34, Col. 4, lines 41-60, Col. 5, lines 5-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the front portion of Dicker wherein it further comprises two slits and corresponding pockets, each slit and pocket configured to receive a removable bra pad as taught by Atwater in order to provide the garment with removable pads for providing protection to the breasts from blows or the like which are also capable of being removed for laundering purposes (Abstract, Col. 4, lines 41-60, Col. 5, lines 5-13).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicker (US 5,823,851) in view of Dell et al. (US 4,289, 137) (hereinafter “Dell”). 
	Regarding Claim 13. Dicker discloses the invention as substantially claimed above.  Dicker does not disclose further comprising: a first finishing hem comprising elastic and stitched to a perimeter of the front portion.
	Dell teaches of a garment (10) wherein a first finishing hem (via 23) comprises elastic and stitched (Col. 2, lines 15-20, Col. 3, lines 36-38) to a perimeter of the front portion (via perimeters of 15A-15B & 13A-13B, see Figures 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the front portion of Dicker with a first finishing hem comprising elastic and stitched to a perimeter of the front portion as taught by Dell for edge reinforcement (Col. 2, lines 15-20, Col. 3, lines 36-38)

	Regarding Claim 14 (as best understood), Dicker discloses the invention as substantially claimed above.  Dicker does not disclose further comprising: a first finishing hem comprising elastic with anti-slip strip or coating and stitched to a perimeter of the front portion.
	Dell teaches of a garment (10) wherein a first finishing hem (via 23) comprises elastic with anti-slip strip (via strip of 23) or coating and stitched (Col. 2, lines 15-20, Col. 3, lines 36-38) to a perimeter of the front portion (via perimeters of 15A-15B & 13A-13B, see Figures 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the front portion of Dicker with a first finishing hem comprising elastic with anti-slip strip or coating and stitched to a perimeter of the front portion as taught by Dell for edge reinforcement (Col. 2, lines 15-20, Col. 3, lines 36-38)

	Regarding Claim 15 (as best understood), Dicker discloses the invention as substantially claimed above.  Dicker does not disclose further comprising: a second finishing hem comprising elastic with an anti-slip strip or coating and stitched to a perimeter of the fused bottom panel.
	Dell teaches of a garment (10) wherein a second finishing hem (via 23) comprises elastic with anti-slip strip (via strip of 23) or coating and stitched (Col. 2, lines 15-20, Col. 3, lines 36-38) to a perimeter of the fused bottom panel (via perimeters of 13A-13B, see Figures 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the front portion of Dicker with a second finishing hem comprising elastic with an anti-slip strip or coating and stitched to a perimeter of the fused bottom panel as taught by Dell for edge reinforcement (Col. 2, lines 15-20, Col. 3, lines 36-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732